DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
 Claim Rejections - 35 USC § 112
Claims 1, 2, 4-7, 9-15, 17-20, 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps as recited in claim 1 are: “performing the CA activation procedure” and “performing the SRS switching procedure”.  
 	To be more specific, claim 1 only recites the step of determining the need to perform a CA activation procedure and the step of determining the need to perform a SRS switching procedure, but fails to recite the positive act of both performing steps, which renders a gap between the steps. 
 	Claims 2, 4-7, 9-13 are rejected for depending on claim 1.
	Claims 14, 15, 17-20, 22-26 are rejected for substantially same reasons as claims 1, 2, 4-7, 9-13, except each claim is in an apparatus claim format.
Claims 1, 2, 4-7, 9-15, 17-20, 22-26 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, it is unclear as to whether the step of “performing the CA activation procedure” and the step of “performing the SRS switching procedure” are included in the method since only the step of determining the need to perform a CA activation procedure and the step of determining the need to perform a SRS switching procedure are recited.  Furthermore, it is also unclear as to in what order that each of the step of performing the CA activation procedure and the step of performing the SRS switching procedure are carried out.  Are they carried out simultaneously or in specific order?  Can the step of performing the SRS switching procedure occur prior to the step of performing the CA activation procedure?
 	Claims 2, 4-7, 9-13 are rejected for depending on claim 1.
	Claims 14, 15, 17-20, 22-26 are rejected for substantially same reasons as claims 1, 2, 4-7, 9-13, except each claim is in an apparatus claim format.
Allowable Subject Matter
Claims 1, 2, 4-7, 9-15, 17-20, 22-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465